Exhibit 10.2

  

March 14, 2018

 

Messrs. Randy May and Jay Puchir

Chief Executive Officer & Chief Financial Officer

Ecoark Holdings, Inc.

3333 S. Pinnacle Hills Parkway, Suite 220

Rogers, AR 72758

 

Dear Messrs. May and Puchir:

 

This letter (the “Agreement”) constitutes the agreement between Maxim Group LLC
(“Maxim”), The Benchmark Company, LLC (“Benchmark” and together with Maxim, the
“Placement Agents”) and Ecoark Holdings, Inc., a company incorporated under the
laws of the State of Nevada (the “Company”), pursuant to which the Placement
Agents shall serve as the placement agents for the Company, on a “reasonable
best efforts” basis, in connection with the proposed placement (the “Placement”)
of common stock (the “Shares”) of the Company, par value $0.001 per share
(“Common Stock”) and warrants to purchase Common Stock (the “Warrants” and
collectively with the Shares, the “Securities”). The terms of the Placement and
the Securities shall be mutually agreed upon by the Company and the purchasers
(each, a “Purchaser” and collectively, the “Purchasers”) and nothing herein
constitutes that the Placement Agents would have the power or authority to bind
the Company or any Purchaser or an obligation for the Company to issue any
Securities or complete the Placement. This Agreement and the documents executed
and delivered by the Company and the Purchasers in connection with the
Placement, including but not limited to the Purchase Agreement (as defined
below) shall be collectively referred to herein as the “Transaction Documents.”
The date of the closing of the Placement shall be referred to herein as the
“Closing Date.” The Company expressly acknowledges and agrees that the Placement
Agents’ obligations hereunder are on a reasonable best efforts basis only and
that the execution of this Agreement does not constitute a commitment by the
Placement Agents to purchase the Securities and does not ensure the successful
placement of the Securities or any portion thereof or the success of the
Placement Agents’ with respect to securing any other financing on behalf of the
Company. The Placement Agents may retain other brokers or dealers to act as
sub-agents or selected-dealers on their behalf in connection with the Placement.
The sale of the Securities to any Purchaser will be evidenced by a securities
purchase agreement (the “Purchase Agreement”) between the Company and such
Purchaser in a form reasonably acceptable to the Company and the Placement
Agents. Capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Purchase Agreement. Prior to the signing of
any Purchase Agreement, officers of the Company will be available to answer
inquiries from prospective Purchasers.

 

SECTION 1. REPRESENTATIONS AND WARRANTIES OF THE COMPANY; COVENANTS OF THE
COMPANY.

 

A.             Representations of the Company. Each of the representations and
warranties (together with any related disclosure schedules thereto) and
covenants made by the Company to the Purchasers in the Purchase Agreement in
connection with the Placement is hereby incorporated herein by reference into
this Agreement (as though fully restated herein) and is, as of the date of this
Agreement and as of the Closing Date, hereby made to, and in favor of, the
Placement Agents. In addition to the foregoing, the Company represents and
warrants that:

 

1 

 

 



1.              The Company has prepared and filed with the Commission (the a
registration statement on Form S-3 (Registration No. 333-213186), and amendments
thereto, and related preliminary prospectuses, for the registration under the
Securities Act of 1933, as amended (the “Securities Act”), of the Securities,
which registration statement, as so amended (including post-effective
amendments, if any) became effective on August 24, 2016, for the registration
under the Securities Act of the Securities. At the time of such filing, the
Company met the requirements of Form S-3 under the Securities Act. Such
registration statement meets the requirements set forth in Rule 415(a)(1)(x)
under the Securities Act and complies with said Rule. The Company will file with
the Commission pursuant to Rule 424(b) under the Securities Act, and the rules
and regulations (the “Rules and Regulations”) of the Commission promulgated
thereunder, a supplement to the form of prospectus included in such registration
statement relating to the placement of the Securities and the plan of
distribution thereof and has advised the Placement Agent of all further
information (financial and other) with respect to the Company required to be set
forth therein. Such registration statement, including the exhibits thereto, as
amended at the date of this Agreement, is hereinafter called the “Registration
Statement”; such prospectus in the form in which it appears in the Registration
Statement is hereinafter called the “Base Prospectus”; and the supplemented form
of prospectus, in the form in which it will be filed with the Commission
pursuant to Rule 424(b) (including the Base Prospectus as so supplemented) is
hereinafter called the “Prospectus Supplement.” Any reference in this Agreement
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”) pursuant to Item 12 of Form S-3 which
were filed under the Exchange Act on or before the date of this Agreement, or
the issue date of the Base Prospectus or the Prospectus Supplement, as the case
may be; and any reference in this Agreement to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, the Base Prospectus or
the Prospectus Supplement shall be deemed to refer to and include the filing of
any document under the Exchange Act after the date of this Agreement, or the
issue date of the Base Prospectus or the Prospectus Supplement, as the case may
be, deemed to be incorporated therein by reference. All references in this
Agreement to financial statements and schedules and other information which is
“contained,” “included,” “described,” “referenced,” “set forth” or “stated” in
the Registration Statement, the Base Prospectus or the Prospectus Supplement
(and all other references of like import) shall be deemed to mean and include
all such financial statements and schedules and other information which is or is
deemed to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be. No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company's
knowledge, is threatened by the Commission. For purposes of this Agreement,
“free writing prospectus” has the meaning set forth in Rule 405 under the
Securities Act and the “Time of Sale Prospectus” means the preliminary
prospectus, if any, together with the free writing prospectuses, if any, used in
connection with the Placement, including any documents incorporated by reference
therein.

 

2.              The Registration Statement (and any further documents to be
filed with the Commission) contains all exhibits and schedules as required by
the Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations and did not and, as amended or supplemented, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading. The Base Prospectus, the Time of Sale Prospectus and the
Prospectus Supplement, each as of its respective date, comply in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations. Each of the Base Prospectus, the Time of Sale Prospectus and
the Prospectus Supplement, as amended or supplemented, did not and will not
contain as of the date thereof any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
Incorporated Documents, when they were filed with the Commission, conformed in
all material respects to the requirements of the Exchange Act and the applicable
Rules and Regulations, and none of such documents, when they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein (with respect to
Incorporated Documents incorporated by reference in the Base Prospectus or
Prospectus Supplement), in the light of the circumstances under which they were
made not misleading; and any further documents so filed and incorporated by
reference in the Base Prospectus, the Time of Sale Prospectus or Prospectus
Supplement, when such documents are filed with the Commission, will conform in
all material respects to the requirements of the Exchange Act and the applicable
Rules and Regulations, as applicable, and will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. No post-effective amendment to the Registration Statement
reflecting any facts or events arising after the date thereof which represent,
individually or in the aggregate, a fundamental change in the information set
forth therein is required to be filed with the Commission. There are no
documents required to be filed with the Commission in connection with the
transaction contemplated hereby that (x) have not been filed as required
pursuant to the Securities Act or (y) will not be filed within the requisite
time period. There are no contracts or other documents required to be described
in the Base Prospectus, the Time of Sale Prospectus or Prospectus Supplement, or
to be filed as exhibits or schedules to the Registration Statement, which (x)
have not been described or filed as required or (y) will not be filed within the
requisite time period.

 



2 

 

 

 

3.              The Company is eligible to use free writing prospectuses in
connection with the Placement pursuant to Rules 164 and 433 under the Securities
Act. Any free writing prospectus that the Company is required to file pursuant
to Rule 433(d) under the Securities Act has been, or will be, filed with the
Commission in accordance with the requirements of the Securities Act and the
applicable rules and regulations of the Commission thereunder. Each free writing
prospectus that the Company has filed, or is required to file, pursuant to Rule
433(d) under the Securities Act or that was prepared by or behalf of or used by
the Company complies or will comply in all material respects with the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder. The Company will not, without the prior consent of
the Placement Agents, prepare, use or refer to, any free writing prospectus.

 

4.              There are no affiliations with any FINRA member firm among the
Company's officers, directors or, to the knowledge of the Company, any five
percent (5.0%) or greater stockholder of the Company, except as set forth in the
Registration Statement and SEC Reports.

 

B.             Covenants of the Company. The Company has delivered, or will as
promptly as practicable deliver, to the Placement Agents complete conformed
copies of the Registration Statement and of each consent and certificate of
experts, as applicable, filed as a part thereof, and conformed copies of the
Registration Statement (without exhibits), the Base Prospectus, the Time of Sale
Prospectus and the Prospectus Supplement, as amended or supplemented, in such
quantities and at such places as the Placement Agent reasonably requests.
Neither the Company nor any of its directors and officers has distributed and
none of them will distribute, prior to the Closing Date, any offering material
in connection with the offering and sale of the Securities pursuant to the
Placement other than the Base Prospectus, the Time of Sale Prospectus, the
Prospectus Supplement, the Registration Statement, copies of the documents
incorporated by reference therein and any other materials permitted by the
Securities Act.

 

SECTION 2.       REPRESENTATIONS OF THE PLACEMENT AGENTS. Each of the Placement
Agents, severally and not jointly, represents and warrants that it (i) is a
member in good standing of FINRA, (ii) is registered as a broker/dealer under
the Exchange Act, (iii) is licensed as a broker/dealer under the laws of the
States applicable to the offers and sales of the Securities by such Placement
Agent, (iv) is and will be a body corporate validly existing under the laws of
its place of incorporation, and (v) has full power and authority to enter into
and perform its obligations under this Agreement. Each Placement Agent will
immediately notify the Company in writing of any change in its status as such.
Each of the Placement Agents, severally and not jointly, covenants that it will
use its reasonable best efforts to conduct the Placement hereunder in compliance
with the provisions of this Agreement and the requirements of applicable law.  

 



3 

 

 

SECTION 3.        COMPENSATION. In consideration of the services to be provided
for hereunder, the Company shall pay to the Placement Agents or their respective
designees or their respective designees their pro rata portion (based on the
Securities placed) of the following compensation with respect to the Securities
which they are placing:

 

A.             A cash fee (the “Cash Fee”) equal to an aggregate of seven
percent (7.0%) of the aggregate gross proceeds raised in the Placement;
provided, however, that the Cash Fee will be decreased to three and one-half
percent (3.5%) for any Securities purchased by an institutional investor that
has previously invested in the Company and is listed on Addendum A (such
institutional investors, the “Company Investors”). The Cash Fee shall be paid at
the Closing of the Placement.

 

B.             At the Closing Date, the Company shall issue to the Placement
Agents or their permitted designees Warrants to purchase, in the aggregate, up
to a number of shares of Common Stock equal to a maximum of 7% of the total
number of Shares being sold in the Offering, provided, however, that the number
of shares issuable upon exercise of such Warrants shall be reduced to 3.5% with
respect to the Shares distributed in the Offering to Company Investors. The
Warrants shall be non-exercisable for six (6) months from the effective date or
commencement of sales of the Offering and shall expire five (5) years after from
the effective date or commencement of sales of the Offering. The Warrants shall
be exercisable at a price equal to 120% of the Purchase Price. The Warrants
shall not be redeemable. The Company will register the shares of Common Stock
issuable upon exercise of the Warrants under the Securities Act and will file
all necessary undertakings in connection therewith. The Warrants shall not be
sold, transferred, assigned, pledged, or hypothecated or the subject of any
hedging, short sale, derivative, put, or call transaction that would result in
the economic disposition of the Warrants or underlying shares for a period of
(12) months following the from effective date or commencement of sales of the
Offering, except that the Warrants may be assigned, in whole or in part, to any
successor, officer, or partner of the Placement Agents (or to officers or
partners of any such successor), and to members of the selling group, in
compliance with Rule 5110(g). The Warrants may be exercised as to all or a
lesser number of shares of Common Stock and shall provide for cashless exercise.
The Warrants shall further provide for customary adjustment in the number and
price of such Warrants (and the shares of Common Stock underlying such Warrants)
in compliance with Rule 5110(f)(2)(G).

 

C.             Subject to compliance with FINRA Rule 5110(f)(2)(D), the Company
also agrees to reimburse the Placement Agents for all reasonable travel and
other out-of-pocket expenses, including the fees of legal counsel, in an amount
not to exceed an aggregate of $125,000. The Company has paid the Placement
Agents $20,000 as an advance against expenses which such advance shall be
returned to the Company to the extent that it is not offset by actual expenses
in the Offering. The Company will reimburse Placement Agents directly out of the
Closing of the Placement. In the event this Agreement shall terminate prior to
the consummation of the Placement, the Placement Agents shall be entitled to
reimbursement for actual expenses; provided, however, such expenses shall not
exceed $125,000.

 

D.             Each Placement Agent reserves the right to reduce any item of its
compensation or adjust the terms thereof as specified herein in the event that a
determination shall be made by FINRA to the effect that such Placement Agent’s
aggregate compensation is in excess of FINRA Rules or that the terms thereof
require adjustment.

 

SECTION 4.       INDEMNIFICATION. The Company agrees to the indemnification and
other agreements set forth in the Indemnification Provisions (the
“Indemnification”) attached hereto as Addendum B, the provisions of which are
incorporated herein by reference and shall survive the termination or expiration
of this Agreement.

 



4 

 

 

 

SECTION 5.       ENGAGEMENT TERM. The Placement Agents’ engagement hereunder
shall be until the earlier of (i) the final closing date of the Placement and
(ii) the date a party terminates the engagement according to the terms of the
next sentence (such date, the “Termination Date” and the period of time during
which this Agreement remains in effect is referred to herein as the “Term”).
After an initial period of twelve (12) month(s) from the date hereof, the
engagement may be terminated at any time by either party upon 10 days written
notice to the other party, effective upon receipt of written notice to that
effect by the other party. If within six (6) months following such termination,
the Company completes any financing of equity, equity-linked or debt or other
capital raising activity of the Company (other than the exercise by any person
or entity of any options, warrants or other convertible securities) with any of
the investors contacted by Placement Agents during the term of this Agreement,
then the Company will pay the Placement Agents upon the closing of such
financing the compensation set forth in Section 3 herein. Notwithstanding
anything to the contrary contained herein, the provisions concerning the
Company’s obligation to pay any fees actually earned pursuant to Section 3
hereof and the provisions concerning confidentiality, indemnification and
contribution contained herein and the Company’s obligations contained in the
Indemnification Provisions will survive any expiration or termination of this
Agreement. If this Agreement is terminated prior to the completion of the
Placement, all fees due to the Placement Agents shall be paid by the Company to
the Placement Agents on or before the Termination Date (in the event such fees
are earned or owed as of the Termination Date). The Placement Agents each agree,
severally and not jointly, not to use any confidential information concerning
the Company provided to the Placement Agents by the Company for any purposes
other than those contemplated under this Agreement.

 

SECTION 6.      PLACEMENT AGENT INFORMATION. The Company agrees that any
information or advice rendered by the Placement Agents in connection with this
engagement is for the confidential use of the Company only in their evaluation
of the Placement and, except as otherwise required by law, the Company will not
disclose or otherwise refer to the advice or information in any manner without
the Placement Agents’ prior written consent.

 

SECTION 7.       NO FIDUCIARY RELATIONSHIP. This Agreement does not create, and
shall not be construed as creating rights enforceable by any person or entity
not a party hereto, except those entitled hereto by virtue of the
Indemnification Provisions hereof. The Company acknowledges and agrees that each
Placement Agent is not and shall not be construed as a fiduciary of the Company
and shall have no duties or liabilities to the equity holders or the creditors
of the Company or any other person by virtue of this Agreement or the retention
of such Placement Agent hereunder, all of which are hereby expressly waived.

 

SECTION 8.       CLOSING. The obligations of the Placement Agents, and the
closing of the sale of the Securities hereunder are subject to the accuracy,
when made and on the Closing Date, of the representations and warranties on the
part of the Company and its Subsidiaries contained herein and in the Purchase
Agreement, to the accuracy of the statements of the Company and its Subsidiaries
made in any certificates pursuant to the provisions hereof, to the performance
by the Company and its Subsidiaries of their obligations hereunder, and to each
of the following additional terms and conditions, except as otherwise disclosed
to and acknowledged and waived by the Placement Agent by the Company:

 

A.             No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus, the Prospectus Supplement or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agents.
Any filings required to be made by the Company in connection with the Placement
shall have been timely filed with the Commission.

 



5 

 

 

 

B.             The Placement Agents shall not have discovered and disclosed to
the Company on or prior to the Closing Date that the Registration Statement, the
Base Prospectus, the Prospectus Supplement or any amendment or supplement
thereto contains an untrue statement of a fact which, in the opinion of counsel
for the Placement Agents, is material or omits to state any fact which, in the
opinion of such counsel, is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

 

C.             All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the Registration Statement, the Base Prospectus and the
Prospectus Supplement and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agents, and the Company shall
have furnished to such counsel all documents and information that they may
reasonably request to enable them to pass upon such matters.

 

D.             The Placement Agents shall have received from outside counsels to
the Company such counsels’ written opinion, addressed to the Placement Agents
and the Purchasers and dated as of the Closing Date, in form and substance
reasonably satisfactory to the Placement Agents.

 

E.              On the date of this Agreement and on the Closing Date, the
Placement Agents shall have received a “comfort” letter from KBL, LLP as of each
such date, addressed to each of the Placement Agents and in form and substance
satisfactory in all respects to the Placement Agents and Placement Agents’
counsel.

 

F.              On the Closing Date, Placement Agents shall have received a
certificate of the chief executive officer of the Company, dated, as applicable,
as of the date of such Closing, to the effect that, as of the date of this
Agreement and as of the applicable date, the representations and warranties of
the Company contained herein and in the Purchase Agreement were and are accurate
in all material respects, except for such changes as are contemplated by this
Agreement and except as to representations and warranties that were expressly
limited to a state of facts existing at a time prior to the applicable Closing
Date, and that, as of the applicable date, the obligations to be performed by
the Company hereunder on or prior thereto have been fully performed in all
material respects.

 

G.             On the Closing Date, Placement Agents shall have received a
certificate of the Secretary of the Company, dated, as applicable, as of the
date of such Closing, certifying to the organizational documents, good standing
in the state of incorporation of the Company and each Subsidiary and board
resolutions relating to the Placement of the Securities from the Company.

 

H.             Neither the Company nor any of its Subsidiaries (i) shall have
sustained since the date of the latest audited financial statements included or
incorporated by reference in the Registration Statement, the Base Prospectus and
the Prospectus Supplement, any loss or interference with its business from fire,
explosion, flood, terrorist act or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth in or contemplated by the Registration
Statement, the Base Prospectus and the Prospectus Supplement, (ii) since such
date there shall not have been any change in the capital stock or long-term debt
of the Company or any of its Subsidiaries or any change, or any development
involving a prospective change, in or affecting the business, general affairs,
management, financial position, stockholders' equity, results of operations or
prospects of the Company and its Subsidiaries, otherwise than as set forth in or
contemplated by the Registration Statement, the Base Prospectus and the
Prospectus Supplement, and (iii) since such date there shall not have been any
inquiries by the Commission, FINRA or any other regulatory body regarding the
Company’s use of blockchain, IOT, cloud analytics, machine learning or other
similar technologies, the effect of which, in any such case described in clause
(i), (ii) or (iii), is, in the judgment of the Placement Agents, so material and
adverse as to make it impracticable or inadvisable to proceed with the sale or
delivery of the Securities on the terms and in the manner contemplated by the
Base Prospectus, Time of Sale Prospectus and Prospectus Supplement.

 



6 

 

 

 

I.               The Common Stock is registered under the Exchange Act and, as
of the Closing Date, the Shares and Warrant Shares shall be listed and admitted
and authorized for trading on the Trading Market or other applicable U.S.
national exchange and satisfactory evidence of such action shall have been
provided to the Placement Agents. The Company shall have taken no action
designed to, or likely to have the effect of terminating the registration of the
Common Stock under the Exchange Act or delisting or suspending from trading the
Common Stock from the Trading Market or other applicable U.S. national exchange,
nor has the Company received any information suggesting that the Commission or
the Trading Market or other U.S. applicable national exchange is contemplating
terminating such registration or listing.

 

J.               No action shall have been taken and no statute, rule,
regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would, as of the Closing Date, prevent the
issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company; and
no injunction, restraining order or order of any other nature by any federal or
state court of competent jurisdiction shall have been issued as of the Closing
Date which would prevent the issuance or sale of the Securities or materially
and adversely affect or potentially and adversely affect the business or
operations of the Company.

 

K.             The Company shall have prepared and filed with the Commission a
Current Report on Form 8-K with respect to the Placement, including as an
exhibit thereto this Agreement.

 

L.              The Company shall have entered into a Purchase Agreement with
each of the Purchasers and such agreements shall be in full force and effect and
shall contain representations, warranties and covenants of the Company as agreed
between the Company and the Purchasers.

 

M.            FINRA shall have raised no objection to the fairness and
reasonableness of the terms and arrangements of this Agreement. In addition, the
Company shall, if requested by the Placement Agents, make or authorize Placement
Agents’ counsel to make on the Company’s behalf, any filing with the FINRA
Corporate Financing Department pursuant to FINRA Rule 5110 with respect to the
Placement and pay all filing fees required in connection therewith.

 

N.             Prior to the Closing Date, the Company shall have furnished to
the Placement Agents such further information, certificates and documents as the
Placement Agents may reasonably request.

 

If any of the conditions specified in this Section 8 shall not have been
fulfilled when and as required by this Agreement, or if any of the certificates,
opinions, written statements or letters furnished to the Placement Agents or to
Placement Agents’ counsel pursuant to this Section 8 shall not be reasonably
satisfactory in form and substance to the Placement Agents and to Placement
Agents’ counsel, all obligations of the Placement Agents hereunder may be
cancelled by the Placement Agents at, or at any time prior to, the consummation
of the Closing. Notice of such cancellation shall be given to the Company in
writing or orally. Any such oral notice shall be confirmed promptly thereafter
in writing.

 



7 

 

 

 

SECTION 9.      RIGHT OF FIRST REFUSAL. Upon the Closing of a Placement, for a
period of nine (9) months from the commencement of sales of the Offering, the
Company grants Maxim the right of first refusal to act as a lead placement agent
or underwriter, with at least 50% of the economics, and Benchmark shall have the
right of first refusal to act as a co-placement agent or underwriter or
co-manager, with at least 50% of the economics,1 for any and all future public
and private equity, equity-linked, debt offerings or other capital raising
activity of the Company, or any successor to or any subsidiary of the Company,
during such nine (9) month period; provided, however, the right of first refusal
set forth in this Section 9 shall not include that certain senior secured note
financing contemplated by the engagement agreement dated December 11, 2017 by
and between the Company and Benchmark.

 

SECTION 10.     GOVERNING LAW. This Agreement will be governed by, and construed
in accordance with, the laws of the State of New York applicable to agreements
made and to be performed entirely in such State. This Agreement may not be
assigned by either party without the prior written consent of the other party.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective successors and permitted assigns. Any right to
trial by jury with respect to any dispute arising under this Agreement or any
transaction or conduct in connection herewith is waived. Any dispute arising
under this Agreement may be brought into the courts of the State of New York or
into the Federal Court located in New York, New York and, by execution and
delivery of this Agreement, the Company hereby accepts for itself and in respect
of its property, generally and unconditionally, the jurisdiction of aforesaid
courts. Each party hereto hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
delivering a copy thereof via overnight delivery (with evidence of delivery) to
such party at the address in effect for notices to it under this Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of a Transaction
Document, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorney's fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

  

SECTION 11.     ENTIRE AGREEMENT/MISC. This Agreement (including the attached
Indemnification Provisions) embodies the entire agreement and understanding
between the parties hereto, and supersedes all prior agreements and
understandings, relating to the subject matter hereof. If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect. This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by both Placement Agents and the Company. The
representations, warranties, agreements and covenants contained herein shall
survive the closing of the Placement and delivery of the Securities. This
Agreement may be executed in two or more counterparts, all of which when taken
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or a .pdf format file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or .pdf signature
page were an original thereof.

 



 



1 NTD: Is this meant to mean that Benchmark has 50% of Maxim’s 50%?

 



8 

 

 

 

SECTION 12.      CONFIDENTIALITY. Each of the Placement Agents, severally and
not jointly, (i) will keep the Confidential Information (as such term is defined
below) confidential and will not (except as required by applicable law or stock
exchange requirement, regulation or legal process), without the Company’s prior
written consent, disclose to any person any Confidential Information, and (ii)
will not use any Confidential Information other than in connection with the
Placement. The Placement Agents further agree, severally and not jointly, to
disclose the Confidential Information only to its Representatives (as such term
is defined below) who need to know the Confidential Information for the purpose
of the Placement, and who are informed by the Placement Agents of the
confidential nature of the Confidential Information. The term “Confidential
Information” shall mean, all confidential, proprietary and non-public
information (whether written, oral or electronic communications) furnished by
the Company to a Placement Agent or its Representatives in connection with such
Placement Agent’s evaluation of the Placement. Information communicated orally
or otherwise than in writing, shall only be considered Confidential Information
if such information is designated as being confidential at the time of
disclosure (or promptly thereafter) and is reduced in writing and identified to
the Placement Agents as being Confidential Information immediately after the
initial disclosure. The term “Confidential Information” will not, however,
include information which (i) is or becomes publicly available other than as a
result of a disclosure by a Placement Agent or its Representatives in violation
of this Agreement, (ii) is or becomes available to a Placement Agent or any of
its Representatives on a non-confidential basis from a third-party, (iii) is
known to a Placement Agent or any of its Representatives prior to disclosure by
the Company or any of its Representatives, (iv) is or has been independently
developed by a Placement Agent and/or the Representatives without use of any
Confidential Information furnished to it by the Company, or (v) is required to
be disclosed pursuant to applicable legal or regulatory authority. The term
“Representatives” shall mean each Placement Agent’s directors, board committees,
officers, employees, financial advisors, attorneys and accountants. This
provision shall be in full force until the earlier of (a) the date that the
Confidential Information ceases to be confidential and (b) two years from the
date hereof.

SECTION 13.     NOTICES. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is sent to the email address
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is sent to the email address on
the signature pages attached hereto on a day that is not a business day or later
than 6:30 p.m. (New York City time) on any business day, (c) the third business
day following the date of mailing, if sent by U.S. internationally recognized
air courier service, or (d) upon actual receipt by the party to whom such notice
is required to be given. The address for such notices and communications shall
be as set forth on the signature pages hereto.

 

SECTION 14.      Press Announcements. The Company agrees that the Placement
Agents shall, from and after any Closing, have the right to reference the
Placement and the Placement Agents’ role in connection therewith in the
Placement Agents’ marketing materials and on its website and to place
advertisements in financial and other newspapers and journals, in each case at
its own expense.

 

 

[The remainder of this page has been intentionally left blank.]

 

 



9 

 

 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Maxim and Benchmark the enclosed copy of this Agreement.

 

  Very truly yours,       Maxim GROUP LLC       By:        Name: Clifford A.
Teller    

Title: Executive Managing Director,
           Investment Banking

      Address for notice:   405 Lexington Avenue   New York, NY 10174  

Attention: James Siegel, General Counsel

Email: jsiegel@maximgrp.com

 

  THE BENCHMARK COMPANY LLC       By:        Name: John J. Borer, III    

Title: Senior Managing Director,

          Head of Investment Banking

      Address for notice:   150 East 58th Street, 17th Floor   New York, NY
10155

 

 

Accepted and Agreed to as of

the date first written above:

 

ECOARK HOLDINGS, INC.     By:           Name: Randy May     Title:  Chief
Executive Officer          

 

Address for notice:

3333 S. Pinnacle Hills Parkway, Suite 220

Rogers, AR 72758

Attn: Randy May

Email: RMay@ecoarkusa.com

 

 

 

[Signature Page to Placement Agency Agreement Between

Ecoark Holdings, Inc., Maxim Group LLC and The Benchmark Company LLC]

 



 

 

 

ADDENDUM A

PRIOR INSTITUTIONAL INVESTORS

 

·Sabby Management, LLC and all related affiliates

·Empery Asset Management, LP and all related affiliates

 

 



 

 

 

ADDENDUM B

INDEMNIFICATION PROVISIONS

 

 In connection with the engagement of Maxim Group LLC and Benchmark (the “Lead
Managers”) by Ecoark Holdings, Inc. (the “Company”) pursuant to a placement
agency agreement dated as of the date hereof, between the Company and the Lead
Managers, as it may be amended from time to time in writing (the “Agreement”),
the Company hereby agrees as follows:

 

1.              To the extent permitted by law, the Company will indemnify the
Lead Managers and each of their affiliates, directors, officers, employees and
controlling persons (within the meaning of Section 15 of the Securities Act of
1933, as amended, or Section 20 of the Securities Exchange Act of 1934) against
all losses, claims, damages, expenses and liabilities, as the same are incurred
(including the reasonable fees and expenses of counsel), relating to or arising
out of its activities hereunder or pursuant to the Agreement, except, with
regard to the Lead Managers, to the extent that any losses, claims, damages,
expenses or liabilities (or actions in respect thereof) are found in a final
judgment (not subject to appeal) by a court of law to have resulted primarily
and directly from the Lead Managers’ willful misconduct or gross negligence in
performing the services described herein, as the case may be.

 

2.              Promptly after receipt by the Lead Managers of notice of any
claim or the commencement of any action or proceeding with respect to which the
Lead Managers are entitled to indemnity hereunder, the Lead Managers will notify
the Company in writing of such claim or of the commencement of such action or
proceeding, and the Company will assume the defense of such action or proceeding
and will employ counsel reasonably satisfactory to the Lead Managers and will
pay the fees and expenses of such counsel. Notwithstanding the preceding
sentence, the Lead Managers will be entitled to employ counsel separate from
counsel for the Company and from any other party in such action if counsel for
the Lead Managers reasonably determines that it would be inappropriate under the
applicable rules of professional responsibility for the same counsel to
represent both the Company and the Lead Managers. In such event, the reasonable
fees and disbursements of no more than one such separate counsel will be paid by
the Company. The Company will have the exclusive right to settle the claim or
proceeding provided that the Company will not settle any such claim, action or
proceeding without the prior written consent of the Lead Managers, which will
not be unreasonably withheld.

 

3.              The Company agrees to notify the Lead Managers promptly of the
assertion against it or any other person of any claim or the commencement of any
action or proceeding relating to a transaction contemplated by the Agreement.

 

4.              If for any reason the foregoing indemnity is unavailable to the
Lead Managers or insufficient to hold the Lead Managers harmless, then the
Company shall contribute to the amount paid or payable by the Lead Managers, as
the case may be, as a result of such losses, claims, damages or liabilities in
such proportion as is appropriate to reflect not only the relative benefits
received by the Company on the one hand, and the Lead Managers on the other, but
also the relative fault of the Company on the one hand and the Lead Managers on
the other that resulted in such losses, claims, damages or liabilities, as well
as any relevant equitable considerations. The amounts paid or payable by a party
in respect of losses, claims, damages and liabilities referred to above shall be
deemed to include any legal or other fees and expenses incurred in defending any
litigation, proceeding or other action or claim. Notwithstanding the provisions
hereof, the Lead Managers’ share of the liability hereunder shall not be in
excess of the amount of fees actually received, or to be received, by the Lead
Managers under the Agreement (excluding any amounts received as reimbursement of
expenses incurred by the Lead Managers).

 



 

 

 

5.              These Indemnification Provisions shall remain in full force and
effect whether or not the transaction contemplated by the Agreement is completed
and shall survive the termination of the Agreement, and shall be in addition to
any liability that the Company might otherwise have to any indemnified party
under the Agreement or otherwise.

 

 

[The remainder of this page has been intentionally left blank.] 

 

 



 

 

 

 

  Very truly yours,       Maxim GROUP LLC       By:        Name: Clifford A.
Teller    

Title: Executive Managing Director,

          Investment Banking

      Address for notice:   405 Lexington Avenue   New York, NY 10174  

Attention: James Siegel, General Counsel

Email: jsiegel@maximgrp.com

 

  THE BENCHMARK COMPANY LLC       By:        Name: John J. Borer, III    

Title: Senior Managing Director,

          Head of Investment Banking

      Address for notice:   150 East 58th Street, 17th Floor   New York, NY
10155

 

 

Accepted and Agreed to as of

the date first written above:

 

ECOARK HOLDINGS, INC.     By:           Name: Randy May     Title:  Chief
Executive Officer          

 

Address for notice:

3333 S. Pinnacle Hills Parkway, Suite 220

Rogers, AR 72758

Attn: Randy May

Email: RMay@ecoarkusa.com

 

 

 

 

[Signature Page to Indemnification Provisions

Pursuant to Placement Agency Agreement

between Ecoark Holdings, Inc., Maxim Group LLC and The Benchmark Company LLC]



 

